From a final decree adjudicating the title and right of possession to certain lands and tenements therein described to be in and held by the appellee Second Advent Christian Church of Miami, Florida, the appellants appeal.
We have considered the record, together with exhibits which have been certified here from the Court below, in the light of the briefs and argument of counsel and we are convinced that the proper disposition of this case is ruled by our opinion and judgment in the case of First Born Church of the Living God et al. v. The First Born Church of the Living God, 156 Fla. 78,22 So.2d 452, and also that the appellees in the court below met the requirements stated in Partin v. Tucker, 126 Fla. 817,172 So. 89.
Therefore, the decree appealed from is affirmed.
So ordered.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.